Citation Nr: 9932983	
Decision Date: 11/23/99    Archive Date: 12/01/99

DOCKET NO.  98-18 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center 
in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for coronary artery disease 
(CAD), post myocardial infarction.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to August 
1975.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center in St. Paul, Minnesota (RO), which denied 
the benefit sought on appeal.


FINDINGS OF FACT

The veteran's claim for service connection for CAD, post 
myocardial infarction, is not plausible.  


CONCLUSION OF LAW

The veteran's claim for service connection for CAD, post 
myocardial infarction, is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains, in substance, that he incurred CAD 
while in the service.  He has contended in the past that the 
cardiac condition is the result of being hit by a car while 
on guard duty in June 1975.  More recently, he has contended 
that he developed a cardiac condition while on active duty, 
independent of the June 1975 injury.  Accordingly, a 
favorable determination is requested.

A claimant with active service may be granted service 
connection for disease or disability on a direct basis, when 
the evidence reflects that the disease or disability was 
either incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1999).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arteriosclerotic heart disease becomes 
manifest to a degree of 10 percent or more within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 
(1999).  

The threshold issue is whether the veteran has presented a 
well-grounded claim for service connection for CAD, post 
myocardial infarction.  In this regard, the veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well-
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994).

The veteran must satisfy three elements for the claim for 
direct service connection for CAD, post myocardial 
infarction, to be well-grounded.  Initially, there must be 
competent (i.e. medical) evidence of a current disability.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) and 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
Secondly, there must be evidence of an incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  Layno v. Brown 6 Vet. App. 
465, 469 (1994).  Finally, there must be evidence of a nexus 
between the in-service injury or disease and the current 
disability, as shown through medical evidence.  Latham v. 
Brown, 7 Vet. App. 359, 365 (1995).

The veteran's service medical records show that in April 1974 
he complained of a painful right chest, sharp clavicular pain 
on the right costovertebral angle.  Following physical 
examination, no cardiovascular disability was noted. 

In May 1975 the veteran complained of irregularly occurring 
episodes of chest pain, sharp in nature and without palpation 
or diaphoresis.  It was noted that radiographic examination 
of the chest earlier that week was negative.  On physical 
examination, the veteran's cardiovascular system was normal 
except for atrial gallop, and an ECG was normal.  The 
impression was chest pain - unknown etiology, not cardiac or 
pulmonary embolus.  

In June 1975, the veteran was injured in the left shoulder by 
a car while standing guard duty.  Physical examination 
disclosed that there were no fractures, but only multiple 
soft tissue injuries.  

On July 24, 1975, the veteran was provided a separation 
medical examination, the report of which notes that his heart 
(thrust, size, rhythm and sounds) was normal on clinical 
evaluation.  On July 24, 1975, the veteran completed a 
separation report of medical history, answering affirmatively 
for pain or pressure in the chest.  The report of an ECG 
examination conducted on July 30, 1975, contains the notation 
borderline due to T-wave changes.  

The report of a September 1975 VA examination is negative for 
complaints, findings, symptoms, or diagnoses of any cardiac 
disability.  Private medical records from the Hennepin County 
Medical Center, dated from 1995 through 1999, provide 
diagnoses and evidence of treatment for a number of 
conditions, including psychiatric disorders, cardiac 
condition, sleep problems, and diabetes.  They do not include 
any evidence linking the veteran's current cardiac disability 
to his service, or injuries therein.

Outpatient treatment reports from the Minneapolis and Chicago 
Westside VA medical centers (VAMCs) dated from 1978 to 1995, 
do not include any evidence linking the veteran's current 
cardiac disability to his service, or injuries therein.  

In April 1999, the RO requested a VA specialist in cardiology 
to review the veteran's case and provide an opinion as to the 
significance of the EKG conducted in July 1975. The examiner 
was to provide whether the report in any way indicated the 
presence of heart disease during active duty, or indicated 
that the veteran's heart was damaged when he was hit by a car 
in the left shoulder in June 1975.

An April 1999 report by a VA doctor indicates that the report 
of the July 1975 electrocardiogram shows prominent voltage in 
the precordial leads and the standard limb leads with a 
rightward axis.  There was a T-wave inversion in III, and 
flattening of the T-wave in arteriovenous fistula.  
Precordial T-waves were nondiagnostic.  These changes were 
borderline and non-specific, and in themselves do not 
indicate cardiac disease.  The electrocardiogram did not 
indicate the presence of cardiac disease during active 
service, nor did it indicate that the heart was damaged when 
the veteran was hit by a car in the left shoulder in June 
1975, more than one month before this tracing was taken.  The 
VA doctor indicated that he would interpret the 
electrocardiogram as showing borderline T changes with 
voltage requirements suggestive of probably a normal variant.  
He stated that he did not feel that this indicated that the 
veteran had an underlying cardiac problem.   

During a June 1999 hearing before the undersigned Board 
member, the veteran and his representative stressed that he 
was not claiming service connection for a cardiac condition 
due to the June 1975 injury.  Rather, while on active duty, 
the veteran developed an underlying cardiac condition, made 
complaints of chest pain, and was administered an abnormal 
EKG, completely independently of the June 1975 injury.  
During the hearing, the veteran also disputed the accuracy of 
the finding, on the report of his separation medical 
examination, that his heart was normal on clinical 
examination.  He testified that he was not given an EKG until 
several days after the separation medical examination.  The 
veteran also disputed the report of the April 1999 opinion by 
the VA examiner, saying that it incorrectly and narrowly 
addressed only whether there was any relationship between the 
veteran's cardiac condition and the June 1975 injury.  
Finally, the veteran testified that he suffered a cardiac 
arrest in 1978, during a VA cystectomy.

A diagnosis of CAD was initially clinically demonstrated 
years after service, as well as myocardial infarction in 
1996.  As the disability at issue has not been clinically 
demonstrated to a compensable degree within one year of 
separation from service, service connection is not warranted 
on a presumptive basis.  Further, there exists no competent 
evidence of continuity of symptomatology since service, and 
no competent evidence, such as a medical opinion, showing a 
nexus or link between the veteran's current cardiac condition 
and his active service, or injuries or clinical findings 
therein.  Ideally, such an opinion would be based on a review 
of the record.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Because of the lack of competent evidence of a 
nexus, the veteran's claim for service connection for CAD, 
post myocardial infarction, is not well-grounded and the 
appeal must be denied.

The Board recognizes the veteran's own contentions that his 
CAD, post myocardial infarction, developed while he was on 
active duty without relationship to his June 1975 injury.  
However, while the veteran is competent to describe his 
observations, as a layperson, he is not competent to provide 
an opinion requiring medical knowledge, such as a medical 
diagnosis or statement of etiology  Id.  Accordingly, his 
testimony does not constitute competent medical evidence that 
his current cardiac disability is the result of, or related 
to, active service, or any injury during such service.

In fact, the competent medical evidence of record contradicts 
the veteran's lay assertions.  The Board recognizes the 
veteran's assertion that the April 1999 VA medical opinion is 
too narrow, and does not address his contentions that his 
cardiac disability developed regardless of the July 1995 
injury.  The Board finds this assertion is not substantiated.  
Rather, the April 1999 opinion fully addresses whether the 
veteran developed an underlying cardiac disability due to 
service, whether or not related to the the June 1975 injury.  
Moreover, the opinion is based on contemporary clinical 
findings, the July 1975 EKG report.

Because of the lack of competent medical evidence linking the 
veteran's current CAD, status post myocardial infarction, to 
his active duty or any injury therein, his claim is not well-
grounded and the appeal is thus denied.

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for a claim for service connection for the claimed 
disability.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995). 


ORDER

Evidence of a well-grounded claim for service connection for 
CAD, post myocardial infarction, not having been received, 
the appeal is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

